Citation Nr: 1821946	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-32 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected disabilities.  


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1980 to September 1980, June 1981 to March 1984, and January 1991 to March 1991.    

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffers from cervical spine and mental health disabilities secondary to his service-connected lumbar spine disability.  VA afforded the Veteran examinations for his cervical spine and mental health in June 2009.  An addendum opinion regarding the Veteran's depression was obtained in February 2010.  The opinions indicate that the Veteran's cervical spine and mental health disabilities were unrelated to the Veteran's lumbar spine disability.  

In a July 2011 statement in support of claim, the Veteran's representative at the time expressed disagreement with the January 2011 rating decision on the Veteran's behalf and submitted new evidence in support of the claims.  The representative contended that the evidence showed that the Veteran's service-connected lumbar spine disability was worse than previously assessed.  In an August 2014 Rating Decision, the AOJ found that the Veteran's lumbar spine disability was worse than originally assessed and increased the disability rating.  

The Board finds that further development should be conducted prior to reajudication of the matters on appeal by the AOJ.  The prior VA examinations were conducted without the benefit of additional evidence pertinent to the Veteran's claims, and the prior examinations contain inadequate rationale.  The VA mental health examiner's opinions did not adequately address whether the Veteran's mental disabilities were aggravated by his lumbar spine disability.  K.W., D.O. indicated in a March 2009 private opinion that the Veteran's depression was related to service-connected disabilities, but the opinion provides little rationale.  The VA cervical spine examination addressed arthritis of the cervical spine, but it did not address evidence of a disc protrusion identified at C5-C6.  See, e.g., June 2007 Non-Contrast MRI Cervical Spine from X-Ray Associates, INC.. VA has also received additional evidence, which was not considered in the last adjudication of these matters by the AOJ in the August 2014 Statement of the Case.  See, e.g., Perry Point VA Medical Center records received in July 2016.  

In light of the above, the AOJ should afford the Veteran current examinations of his claimed cervical spine and mental disabilities to determine whether they were caused or aggravated by service-connected disabilities.  After completing all appropriate development, the AOJ should readjudicate these matters.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request his assistance in identifying any outstanding relevant VA and private records.  The AOJ should make reasonable attempts to obtain all identified outstanding records and associate them with the Veteran's claims file.

2. After associating any outstanding records with the Veteran's claims file, the AOJ should obtain additional opinions from appropriate VA examiner(s) evaluating the Veteran's cervical spine and mental health.  The VA examiner(s) should be provided with a complete copy of the claims file to include this remand order.  The examiner(s) are asked to follow these directives:


a) The cervical spine examiner is asked to identify all current disabilities of the Veteran's cervical spine and diagnoses in the treatment records.  

The cervical spine examiner should opine whether it is at least as likely as not that a cervical spine disability was caused by the Veteran's service-connected disabilities to include his lumbar spine disability.

The examiner should opine whether it is at least as likely as not that a cervical spine disability was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected disabilities to include his lumbar spine disability.    

b) The mental health examiner is asked to identify all current mental health disabilities.  

The examiner should render an opinion as to whether it is at least a likely as not (50 percent or greater probability) that a mental disability is related to the Veteran's military service.  The examiner should provide a thorough explanation of the opinion with reference to the Veteran's treatment history and statements about his disabilities.  

The examiner should opine whether it is at least as likely as not that a mental disability was caused by the Veteran's service-connected disabilities to include his lumbar spine disability.

The examiner should opine whether it is at least as likely as not that a mental disability was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected disabilities to include his lumbar spine disability.  

3. After completing the above action and any other necessary development, the claims must be readjudicated.  If a claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
Donnie R. Hachey  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

